VACATE and DISMISS and Opinion Filed March 6, 2020




                                                   S
                                                In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas

                                             No. 05-18-01333-CV

      IN RE BRUCE BISHOP, ASHLEY HUTCHESON, DALLAS COUNTY
            REPUBLICAN PARTY, AND MISSY SHOREY, Relators

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-14298

                                     MEMORANDUM OPINION
                                      Before the Court En Banc1
                                     Opinion by Chief Justice Burns
           After a panel of this Court issued its opinion and order in this case, real party

in interest Margaret O’Brien filed a motion for reconsideration en banc. A majority

of the Court voted to reconsider the case and we submitted the case to the en banc

court without oral argument on May 30, 2019. Thereafter, relators filed a letter

informing the Court that the parties had settled the matter, had received the trial



1
    Molberg, J., concurring, joined by Burns, C.J., Osborne, Partida-Kipness, Reichek, Nowell, and Carlyle, JJ.
Bridges, J., concurring and dissenting, joined by Myers, Evans, Whitehill, and Schenck, JJ.
Whitehill, J. dissenting, joined by Bridges, J.
Schenck, J., dissenting, joined by Bridges and Evans, JJ.
Pedersen, J., not participating.
court’s order of dismissal with prejudice, and considered this matter closed and

settled. We treat relators’ letter as a motion to dismiss, grant the motion, and dismiss

the case. See TEX. R. APP. P. 42.1(1). We do so, not because we determined “to

abandon the en banc proceedings based on the settlement,” as one dissent suggests,

but rather because we are required to do so. See Merrill Lynch, Pierce, Fenner &

Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex. 1992) (“It is axiomatic that

appellate courts do not decide cases in which no controversy exists between the

parties. . . . [I]f no controversy continues to exist between the parties, the appeal is

moot and this court must dismiss the cause.”) (internal quotation and alteration

omitted).

      Because the Court had issued an opinion, rule 42.1(c) requires this Court to

determine whether we will withdraw the opinion. See TEX. R. APP. P. 42.1(c).

Settlement does not automatically require vacating a prior opinion. Rather, in

determining whether to do so, we must exercise discretion. In doing so, we consider

the public interest in stare decisis. See Houston Cable TV, Inc. v. Inwood West Civic

Ass’n, 860 S.W.2d 72, 73 (Tex. 1993) (per curiam).            Judicial precedents are

presumptively correct and valuable to the legal community as a whole; they are not

merely the property of private litigants and should stand unless a court concludes

that the public interest would be served by a vacatur. U.S. Bancorp Mortg. Co. v.

Bonner Mall P’ship, 513 U.S. 18, 26–27 (1994).



                                          –2–
        Here, a majority of the Court has determined the public interest is best served

by vacatur. Therefore, we withdraw our December 17, 2018 opinion, vacate the

December 17, 2018 order, and dismiss this proceeding.2




                                                       /Robert D. Burns, III/
                                                       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE


181333F.P05




2
  Contrary to one dissent’s assertion, it is not unprecedented for an en banc court to order withdrawal of a
prior panel opinion. See, e.g., WesternGeco Res., Inc. v. Burch, 317 S.W.3d 555, 555 (Tex. App.—Houston
[14th Dist.] 2010, no pet.) (en banc) (per curiam).




                                                   –3–